                       1            LARRY M. KAZANJIAN (State Bar No. 071441)
                                    AMAN RAI, (State Bar No. 318268
                       2            PALMER KAZANJIAN WOHL HODSON LLP
                                    2277 Fair Oaks Boulevard, Suite 455
                       3            Sacramento, CA 95825
                                    Telephone: 916-442-3552
                       4            Facsimile: 916-640-1521

                       5            Attorneys for Defendant
                                    OROVILLE HOSPITAL
                       6
                                    LARRY L. BAUMBACH (State Bar No. 50086)
                       7            LAW OFFICES OF LARRY L. BAUMBACH
                                    2531 Forest Ave., Suite 100
                       8            Chico, CA 95928
                                    Telephone: 530-891-6222
                       9            Facsimile: 530-852-3696

                    10              Attorney for Plaintiff
                                    SUSAN STATON
                    11
                                                                               UNITED STATES DISTRICT COURT
                    12
                                                                     FOR THE EASTERN DISTRICT OF CALIFORNIA
                    13

                    14

                    15              SUSAN STATON                                            Case No.: 2:19-CV-01219-KJM-DMC
                    16                                                  Plaintiff,          United State District Judge
                                                                                            Kimberly J. Mueller
                    17                         v.
                    18              OROVILLE HOSPITAL, a California                         JOINT STIPULATION TO DISMISS
                                    corporation, DOES 1through 50, inclusive,               PLAINTIFF’S THIRD CAUSE OF ACTION
                    19                                                                      IN THE COMPLAINT FOR BREACH OF
                                                                        Defendants,         CONTRACT AND STIPULATION TO
                    20                                                                      REMAND COMPLAINT TO BUTTE
                                                                                            COUNTY SUPERIOR COURT
                    21
                                                                                            Date: November 7, 2019
                    22                                                                      Time: 2:30 p.m.
                                                                                            Courtroom: 3
                    23

                    24

                    25

                    26

                    27

                    28
   PALMER KAZANJIAN
   WOHL HODSON LLP                JOINT STIPULATION TO DISMISS PLAINTIFF’S THIRD CAUSE OF
2277 Fair Oaks Blvd., Suite 455   ACTION IN THE COMPLAINT FOR BREACH OF CONTRACT AND
   Sacramento, CA 95825           STIPULATION TO REMAND COMPLAINT TO BUTTE COUNTY
         916.442.3552             SUPERIOR COURT
                       1

                       2                                                                    ORDER

                       3                             The Court, having read and considered the Parties’ Joint Stipulation dismissing

                       4          Plaintiff’s Third Cause of Action in the Complaint alleging Breach of Contract and stipulating to

                       5          remand Plaintiff’s pending Complaint to Butte County Superior Court, and for good cause shown,

                       6          hereby orders as follows that Plaintiff’s Third Cause of Action in the Complaint alleging Breach of

                       7          Contract is dismissed and the pending Complaint is hereby remanded to the Butte County Superior

                       8          Court to proceed therein.

                       9          DATED: October 28, 2019.

                    10

                    11
                                                                                                 UNITED STATES DISTRICT JUDGE
                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
   PALMER KAZANJIAN
   WOHL HODSON LLP
2277 Fair Oaks Blvd., Suite 455
                                  JOINT STIPULATION TO DISMISS PLAINTIFF’S THIRD CAUSE OF
                                  ACTION IN THE COMPLAINT FOR BREACH OF CONTRACT AND
                                                                                            2.
    Sacramento, CA 95825          STIPULATION TO REMAND COMPLAINT TO BUTTE COUNTY
         916.442.3552             SUPERIOR COURT
